United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.T., Appellant
and
U.S. POSTAL SERVICE, TENNESSEE
PERFORMANCE CLUSTER, Nashville, TN,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-859
Issued: August 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2014 appellant filed a timely appeal from a November 20, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) and a January 27, 2014
nonmerit decision. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he
sustained an emotional condition in the performance of duty; and (2) whether OWCP properly
denied his request for further review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 5, 2013 appellant, then a 51-year-old city clerk/carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained stress, anxiety and depression due to his
work. He first became aware of his claimed condition on October 2, 2013 and first realized that
it was caused or aggravated by his work on October 3, 2013. Regarding the relationship of the
claimed condition to his work, appellant stated, “Working in a hostile environment, with threats
from station manager, assisted by other employees.” He stopped work on October 2, 2013 and
returned to his regular work on October 4, 2013.
In a note dated October 3, 2013, Dr. Tammie Tucker-Moore, an attending Board-certified
internist, indicated that appellant needed to take off work on October 3, 2013 and could return to
work on October 4, 2013.
In an October 17, 2013 letter, OWCP requested that appellant submit additional factual
and medical evidence in support of his claim. It stated, “Factually, the injury, accident or
employment factor alleged must have actually occurred.”2 On that date, OWCP also requested
that the employing establishment provide information about appellant’s work duties and possible
sources of stress.
Appellant submitted a document which generally described the duties and responsibilities
of the position of city clerk/carrier. He also resubmitted the October 3, 2013 note of
Dr. Tucker-Moore.
In a November 12, 2013 e-mail, an employing establishment official, contended that
appellant’s allegations were not factually supported and stated that he became angry when he
was asked about “the portion that he was given away for two hours.” She asserted that he was
not made to work beyond his work restrictions and that no extra demands were placed on him.
The employing establishment official stated that appellant received all appropriate pay that he
was due, including an occasion when he received a 70 percent pay advance. She noted that he
often became angry when someone expressed an opinion that differed from his own and had
yelled at coworkers on several occasions.
In a November 20, 2013 decision, OWCP denied appellant’s emotional condition claim.
It found that he did not establish any compensable work factors. Regarding appellant’s failure to
establish the factual component of his claim, OWCP stated:
“On the [Form] CA-2, … you have only provided vague and general information
(hostile environment) regarding your claim without supporting evidence or
specific examples. You have not provided witness statements and/or documented
evidence or proof to support that what you claim occurred in the manner that you
allege. You have not provided the specific details of what you are claiming, i.e.
time, date, place, what occurred, who was involved, what was said, your reaction,
etc. Without such evidence you have failed to provide a factual basis to support
your claim.”
2

Appellant was provided 30 days from the date of the letter to provide such additional evidence.

2

In a form signed on January 10, 2014 and received on January 14, 2014, appellant
requested reconsideration of his claim. He submitted medical records, including periodic
treatment notes dated April to October 2013. In an October 3, 2013 report, Dr. Karen Uehling,
an attending Board-certified psychiatrist, noted that appellant reported that he believed his
supervisor “targeted” him and that his light-duty restrictions at work were violated.
In a January 27, 2014 decision, OWCP denied appellant’s request for further review of
the merits of his claim pursuant to 5 U.S.C. § 8128(a). It noted that the underlying issue of this
case was factual in nature, i.e., his failure to adequately identify and establish work factors.
OWCP found that the medical evidence submitted on reconsideration was irrelevant to this
matter.
LEGAL PRECEDENT -- ISSUE 1
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to his or her regular or specially assigned duties or to a requirement imposed
by the employment, the disability comes within the coverage of FECA.3 On the other hand, the
disability is not covered where it results from such factors as an employee’s fear of a
reduction-in-force or his or her frustration from not being permitted to work in a particular
environment or to hold a particular position.4
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from
appellant’s performance of his regular duties, these could constitute employment factors.5
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.6
A claimant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which he claims compensation was caused or
adversely affected by employment factors.7 This burden includes the submission of a detailed
description of the employment factors or conditions which appellant believes caused or adversely

3

Lillian Cutler, 28 ECAB 125 (1976).

4

Gregorio E. Conde, 52 ECAB 410 (2001).

5

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

6

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

7

Pamela R. Rice, 38 ECAB 838, 841 (1987).

3

affected a condition for which compensation is claimed and a rationalized medical opinion
relating the claimed condition to compensable employment factors.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, it must base its decision on an analysis of the
medical evidence.10
ANALYSIS -- ISSUE 1
On October 5, 2013 appellant filed an occupational disease claim alleging that he
sustained stress, anxiety and depression disorder due to his work. Regarding the relationship of
the claimed condition to his work, he stated, “Working in a hostile environment, with threats
from station manager, assisted by other employees.” OWCP denied appellant’s emotional
condition claim on factual grounds, i.e., on the grounds that he did not adequately identify and
establish the work factors which he believed caused his claimed emotional condition.
The Board finds that OWCP properly denied appellant’s claim because he did not meet
his burden of proof to adequately describe the work factors which he believed caused him to
sustain an emotional condition. As noted above, appellant’s burden includes the submission of a
detailed description of the employment factors or conditions which he believes caused or
adversely affected a condition for which compensation is claimed and a rationalized medical
opinion relating the claimed condition to compensable employment factors.11 He generally
alleged that he worked in a “hostile environment” and that he was threatened by a station
manager with assistance from coworkers. However, appellant did not provide any further detail
about any specific incidents, such as the dates they occurred, the individuals that were involved
or the statements that were made during the incidents. He did not provide any factual evidence

8

Effie O. Morris, 44 ECAB 470, 473-74 (1993).

9

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

10

Id.

11

See supra note 8.

4

in support of his generalized claims. Appellant was provided an opportunity to provide
additional detail regarding his claimed work factors, but he failed to do so within the allotted
time period.12
For the foregoing reasons, appellant has not established any compensable employment
factors under FECA and, therefore, has not met his burden of proof in establishing that he
sustained an emotional condition in the performance of duty.13
On appeal, appellant indicated that he wished to have an opportunity to delineate the
work factors which he believed caused his emotion condition. He may pursue this before
OWCP, but based on the evidence presently of record, the Board finds insufficient factual
evidence in support of his claim.14
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,15
OWCP’s regulations provide that the evidence or argument submitted by a claimant must:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.16 To be entitled to a merit review
of an OWCP decision denying or terminating a benefit, a claimant also must file his or her
application for review within one year of the date of that decision.17 When a claimant fails to
meet one of the above standards, OWCP will deny the application for reconsideration without
reopening the case for review on the merits.18 The Board has held that the submission of evidence

12

Appellant submitted a document which generally described the duties and responsibilities of the position of city
clerk/carrier, but he did not indicate that he sustained stress due to any particular work duties. An employing
establishment official submitted a statement indicating that he complained about various circumstances at work, but
this statement would not serve as a substitute for his own detailed statement about which incidents and conditions at
work he believed caused his claimed emotional condition.
13

As appellant has not established any compensable employment factors, the Board need not consider the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496, 502-03 (1992).
14

As an appellate body, the Board may not review evidence for the first time on appeal. See 20 C.F.R.
§ 501.(c)(1).
15

Under section 8128 of FECA, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application.” 5 U.S.C. § 8128(a).
16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.607(a).

18

Id. at § 10.608(b).

5

or argument which repeats or duplicates evidence or argument already in the case record19 and the
submission of evidence or argument which does not address the particular issue involved does not
constitute a basis for reopening a case.20 While a reopening of a case may be predicated solely on
a legal premise not previously considered such reopening is not required where the legal
contention does not have a reasonable color of validity.21
ANALYSIS -- ISSUE 2
The issue presented on appeal is whether appellant met any of the requirements of
20 C.F.R. § 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of his
claim. In connection with his January 14, 2014 application for reconsideration, he did not show
that OWCP erroneously applied or interpreted a specific point of law. Appellant did not identify
a specific point of law or show that it was erroneously applied or interpreted. He did not
advance a new and relevant legal argument. In support of his reconsideration request, appellant
submitted various medical records, including periodic treatment notes dated between April and
October 2013. However, the underlying issue in this case is whether he established those work
factors which he believed caused him to sustain an emotional condition. Appellant’s claim was
denied on a factual basis, i.e., his failure to support any implicated work factors with sufficient
factual evidence as to time, place or manner. Therefore, the medical evidence submitted in
support of his reconsideration request is not be relevant to the main issue of this case. A
claimant may be entitled to a merit review by submitting new and relevant evidence, but
appellant did not submit any evidence in this case which was both new and relevant.22
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an emotional condition in the performance of duty. The Board further finds that
OWCP properly denied appellant’s request for further review of the merits of his claim pursuant
to 5 U.S.C. § 8128(a).

19

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

20

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

21

John F. Critz, 44 ECAB 788, 794 (1993).

22

Appellant submitted an October 3, 2013 report in which an attending Board-certified psychiatrist indicated that
he reported that he believed his supervisor “targeted” him and that his light-duty restrictions at work were violated.
However, this reference to work matters is vague in nature and is not relevant with respect to the basis of OWCP’s
previous denial of the claim.

6

ORDER
IT IS HEREBY ORDERED THAT the January 27, 2014 and November 20, 2013
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: August 13, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

